HUNTLEY, Justice.
IFACTUAL BACKGROUND
Roderick and Ruth Lynch were divorced in 1971. Mrs. Lynch was awarded custody of their two children and Mr. Lynch was ordered to pay her $200 per month for child support. After the divorce Mrs. Lynch and the children moved to California where she eventually remarried.
In 1976 Mr. Lynch ceased making support payments. Five years and eight months later Mrs. Lynch instituted proceedings seeking a delinquency determination against Mr. Lynch for approximately $17,000 plus attorneys fees. He opposed the motion contending that he had been released from his support obligation by his former wife, relying on two phone conversations that took place between them in December, 1975 and February, 1976. He contended that in the first conversation she had stated that her new husband was capable of supporting the children and that she no longer needed his financial help. She denied having made such an assertion. She did agree however, that in their second conversation she told him that her husband wanted to adopt the children and that she would be sending him consent to adoption papers to sign. Mr. Lynch eventually received the papers, signed them, and gave them to his attorney asking him to review them and send them to Mrs. Lynch in California. His attorney then wrote a letter to her attorney saying that the executed consent would be forwarded upon receipt of a release from her right to back support. His attorney was informed that Mrs. Lynch refused the condition. Mr. Lynch maintains that he believed the consent had been sent and the matter finally settled. His counsel apparently never informed him to the contrary. As of the date these proceedings were instituted, one of the children had attained majority; the other child has since come of age.
Mrs. Lynch’s second marriage has also broken up. The trial court found that the break-up led her to seek financial assistance from Mr. Lynch for her own support, despite the fact that she knew that he may have believed he had been released from liability. The court ruled that by her conduct she abandoned her right to claim support, and accordingly denied her any relief.
IIPROCEDURAL BACKGROUND
Ruth Lynch moved for a determination of delinquency pursuant to the 1971 decree of divorce. The court considered documentary evidence and heard live testimony from both parties and eventually rendered a decision in favor of Mr. Lynch, which is entitled “SUMMARY JUDGMENT DENIED,” even though we note that the record is devoid of any indication that either party moved for summary judgment. The opinion of the court does not express any particular theory as the ground of its decision, nor does it discuss any of the several theories urged by the parties in support of their respective positions. Instead, the court made findings of fact, resolving several disputed questions of fact in favor of Mr. Lynch, and determined that Mrs. Lynch was foreclosed from relief based on her conduct. She appealed from that decision.
IllDISCUSSION
The inconsistent procedure employed by the district court leaves us no choice but to *844vacate the judgment and remand the cause for further proceedings.
The judgment of the lower court is framed as denial of summary judgment. Several problems are presented thereby. First of all, in addition to considering proper documentary evidence, the court heard live testimony, thereby converting the nonexistent motion for summary judgment into a full trial; with the result that its denomination of the judgment is inconsistent and inappropriate. That fact standing alone would not necessarily constitute error, but viewed in light of other procedural errors demonstrates the need to reverse for a new trial.
More serious errors are revealed by examining the actions of the lower tribunal against the legal standard applicable to summary judgment. It is well-established that summary judgment is appropriate only when there exist no genuine issues of material fact and the movant is entitled to judgment as a matter of law. Idaho R.Civ.P. 56. In this case however, it is apparent that issues of fact did exist, which we can reasonably infer as having been “genuine” and “material”, as the court not only resolved those issues, but made them the basis of its opinion. Most crucial to our holding today though, is the fact that no legal theory or standard was articulated as the basis of the decision, despite the fact that both parties pled legal theories in support of their respective positions. Mr. Lynch’s primary defense was laches, and although the court’s ruling seems to be based on Mrs. Lynch’s delay in bringing the suit, the trial court made neither findings nor conclusions which would clearly demonstrate that the essential elements of that defense have been established. No cases or statutes were cited; there simply is an utter absence of any judicial reliance on either a rule of law or guiding principle of equity.
In short, there is no basis of review by this court. Since we cannot determine on what legal basis, if any, the district court ruled that Mrs. Lynch was not entitled to judgment as a matter of law, the judgment must be vacated and the cause remanded for further proceedings.
No attorneys fees. Costs to respondent.
DONALDSON, C.J., and BAKES and BISTLINE, JJ., concur.